               Case 1:21-cv-06908 Document 1 Filed 08/17/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK:
--------------------------------------------------------------------------X
DAMIEN BANKS,                                                  Case No.:

                          Plaintiff,                          VERIFIED COMPLAINT
                                                              AND JURY DEMAND
                                                              (42 U.S.C. §§1983 and 1985)

                 -against-

MICHAEL CONDON, individually and as a sworn officer of
the Town of Wallkill Police Department, JOHN ZONNEVELD,
individually and as a sworn officer of the Town of Wallkill
Police Department; UNKNOWN SWORN OFFICERS OF
THE TOWN OF WALLKILL POLICE DEPARTMENT 1-10.

                           Defendants.
--------------------------------------------------------------------------X

        1.       Plaintiff, DAMIEN BANKS, by and through his attorneys, the Law Offices of

Joseph S. Gulino, Jr., Esq., PLLC, provide the following Complaint and state and allege as follows:

                                       PRELIMINARY STATEMENT

        2.       This action contemplates the law surrounding 42 U.S.C. §§ 1983 and 1985 which,

in this case, relates to the events of March 21, 2019 when, without just cause, Defendants engaged

in actions/conduct of excessive force that is no less than shocking. It is clear from security camera

footage that the level of force used had no basis and was a complete violation of Plaintiff’s rights.

Following a report made against Plaintiff by his wife, Defendants Condon and Zonneveld, along

with other unknown officers, responded to Plaintiff’s home. Plaintiff’s home was a location

separate and apart from the address alleged to be the scene of the purported underlying crimes. As

can be seen from the security camera footage, the officers approached Plaintiff. Plaintiff exited

his home and walked to the driveway. Plaintiff did not approach the officers, nor did he attempt

to close the gap between himself and the officers. As can be seen from the footage, one officer



                                                        1
              Case 1:21-cv-06908 Document 1 Filed 08/17/21 Page 2 of 8




unholsters his firearm and aims it at Plaintiff for no apparent reason, while the other officer also

approaches from the side. Plaintiff is compliant and remains where he is while the officers close

the gap. The officer ultimately holsters his firearm and begins speaking with Plaintiff. At no point

during the footage can Plaintiff be seen resisting or otherwise engaging in any sort of physical or

aggressive conduct. Within seconds, Plaintiff can be seen on the ground with three officers on top

of him. During different portions of the footage, officers can be seen punching Plaintiff in the face

and head, kneeling on his back and neck, and placing Plaintiff in a choke hold, all while being held

down by a third officer. As a result of this Plaintiff suffered a concussion. Additionally, the

officers suffered no injuries, and, if they did, it was from their vicious assault of Plaintiff.

Defendants attempted to levy charges of resisting arrest against Plaintiff and falsely testified before

a grand jury in this regard, ultimately leading to three felony assault charges that were later dropped

by the Orange County District Attorney’s Office.

                                                 PARTIES

       3.      Plaintiff DAMIEN BANKS is a person who resides at 3 Wayne Court, Middletown,

New York 10941. Plaintiff is a citizen of the United States of America.

       4.      Defendant MICHAEL CONDON, at all relevant times, is a sworn law enforcement

officer with the Town of Wallkill Police Department, where he functioned as a police officer.

Defendant Condon is sued in his official capacity because he is the government official whose acts

are directly responsible for Plaintiff’s constitutional and personal injuries. Defendant Condon is

also being sued individually on the grounds that her misconduct is so egregious that personal

liability should be fixed.

       5.      Defendant JOHN ZONNEVELD, at all relevant times, is a sworn law enforcement

officer with the Town of Wallkill Police Department, where he functioned as a police officer.



                                                  2
              Case 1:21-cv-06908 Document 1 Filed 08/17/21 Page 3 of 8




Defendant Zonneveld is sued in his official capacity because he is the government official whose

acts are directly responsible for Plaintiff’s constitutional and personal injuries. Defendant

Zonneveld is also being sued individually on the grounds that his misconduct is so egregious that

personal liability should be fixed

        6.      Unnamed Sworn Officers of the Town of Wallkill Police Department 1 through 10

are members/officers of the Town of Wallkill Police Department who caused or contributed to the

constitutional and personal harm inflicted on Plaintiffs but whose identities are not yet known to

Plaintiffs.

                                      JURISDICTION AND VENUE

        7.      This action is brought pursuant to 42 U.S.C. §§ 1983, 1985, and the First, Fourth,

Fifth, Sixth, Eighth, and Fourteenth Amendments. Jurisdiction is founded upon 28 U.S.C. §§ 1331

and 1343 (1) (2) (3) and (4), together with the aforementioned statutory and constitutional

provisions.

        8.      The amount in controversy exceeds $1,000,000.00 (ONE MILLION DOLLARS)

excluding interest and costs. Plaintiff is also seeking compensatory, special, and punitive damages

as demanded elsewhere in this Complaint, together with an award of counsel fees, pursuant to 42

U.S.C. §§1983 and 1985.

        9.      This Court has subject matter jurisdiction under 28 U.S.C §§1331 and 1343 because

Plaintiff seeks compensatory and punitive damages for the deprivation under color of state law of

certain rights of a citizen of the United States secured by the United States Constitution and federal

law pursuant to 42 U.S.C. §§1983 and 1985.

        10.     Venue is proper under 28 U.S.C. §1391(b)(2) because the events giving rise to

Plaintiff’s claims occurred in this judicial district.



                                                    3
                Case 1:21-cv-06908 Document 1 Filed 08/17/21 Page 4 of 8




                                               JURY DEMAND

          11.    Plaintiff demands a trial by jury in this action.

                               ADDITIONAL FACTUAL ALLEGATIONS

          12.    Plaintiff repeats and re-alleges each and every paragraph as is fully set forth herein.

          13.    It should be clear that Defendants acted with complete impunity and in purposeful

violation of Plaintiff’s rights.

          14.    In the security camera footage from Plaintiff’s home, it is clear the Plaintiff was

viciously attacked without any justification.

          15.    Plaintiff suffered a concussion as a result and even though he asked several times

to be taken to the hospital, these requests were ignored and Plaintiff ultimately sought medical

intervention for his injuries subsequent to the arrest and arraignment. Defendants Condon and

Zonneveld later lied and created false police reports and charges of resisting arrest and assault

related thereto and continued this lie before the grand jury to secure an indictment on the felony

assault charges. All resisting arrest and assault charges related to the police officers were later

withdrawn or otherwise dismissed. As part of the insidious nature of this conduct, Defendants

Condon and Zonneveld indicated they were injured, when from the security camera footage there

is no visible injury to any officer. Additionally, any hand injury alleged would be a result of

Defendant Officers wrongfully and criminally assaulting Plaintiff in violation of his known

constitutional rights and without any objective or reasonable cause to do so by punching him in

the head and face, or otherwise related to the unlawful choke hold and other conduct as detailed

herein.

          16.    Plaintiff did not resist arrest or otherwise assault any police officer and followed all

verbal commands and prompts of the officers, nor did he pose any danger, immediate or otherwise,



                                                    4
              Case 1:21-cv-06908 Document 1 Filed 08/17/21 Page 5 of 8




to the officers and/or the public under the circumstances of this case. This is not a case of hindsight

being 20/20. In the moment of the arrest the Defendants had absolutely no cause to use the level

of force they resorted to using. For the Defendants to even unholster a loaded service weapon,

skipping every single type of force on the spectrum and jumping right to a threat to use deadly

force is, in and of itself, entirely excessive. To then holster that weapon and go on to body slam

Plaintiff, punch him several times in his head and face, place him in a chokehold, with a total of

three officers taking part in this and holding him down, kneeling on his back and neck, is insidious.

This continued even after Plaintiff was handcuffed and without any resistance or attempt to flea

on the part of Plaintiff. It is important to note Plaintiff had no weapon on his person or in his

grabbable area, nor was he alleged to have had one as part of the underlying alleged crime.

                                                 COUNT 1

                            As and for a First Claim: 42 U.S.C. §1983
        (Excessive Force – Unlawful and Unreasonable Seizure of the Person in Violation of
                     the Fourth Amendment to the United States Consitution)

                                          Against all Defendants

       17.     Plaintiff repeats and re-alleges each and every paragraph as is fully set forth herein.

       18.     On March 21, 2019, Defendants Condon and Zonneveld, along with other

Defendant Officers from the Town of Wallkill Police Department, without consent of Plaintiff,

subjected him to unwanted physical contact by use of physical force by way of body slamming

Plaintiff on the ground, punching him in his head and face, kneeling on his back and neck, and

placing him in a choke hold. All of this after Plaintiff followed all verbal commands and prompts.

There was no cause, provocation or justification for this assault.

       19.     Plaintiff was unarmed as no weapons were found on his person and no crimes

related to same were charged.



                                                  5
             Case 1:21-cv-06908 Document 1 Filed 08/17/21 Page 6 of 8




       20.     Security camera video footage corroborates all of this.

       21.     Given these allegations of fact, Plaintiff seek both compensatory, special, and

punitive damages based upon the facts alleged and those which will be proven at trial.




                                                6
Case 1:21-cv-06908 Document 1 Filed 08/17/21 Page 7 of 8
Case 1:21-cv-06908 Document 1 Filed 08/17/21 Page 8 of 8
